                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH DAKOTA
                                      WESTERN DIVISION


LOGAN LUNDAHL, HOLLI LUNDAHL,                                         5:17-CV-05069-LLP

                         Plaintiffs,

        vs.                                                  ORDER DENYING PLAINTIFFS’
                                                          DECLARATIONS/MOTIONS FOR RELIEF
JP MORGAN CHASE BANK, OLD REPUBLIC                           UNDER RULES 59(E) AND 60(B)
INSURANCE CO., MEL HOFFMAN,       LOS
ANGELES    HOMEOWNERS      AID,  LILIA
CHAVARIN,      AMERICAN        MODERN
INSURANCE GROUP, FIRST AMERICAN TITLE
INSURANCE CO., DOES 1-10, HSBC, SMITH
COUNTY,    TX,  LOIS   MOSLEY,   PAUL
KELLEYJR., SANDRA COPELAND, DAVID
GILBERTSON, IN THEIR ADMINISTRATIVE
CAPACITIES; CRAIG PFEIFLE, IN THEIR
ADMINISTRATIVE     CAPACITIES;    AND
AMERICAN TITLE INSURANCE CO.,

                         Defendants.


       Plaintiffs, Logan Lundahl and Holli Lundahl filed a pro se civil rights action. This Court

dismissed Plaintiffs’ complaint (Doc. 99) and later amended its judgment (Doc. 123) after realizing the

Court needed to screen Doc. 27. Plaintiffs appealed and the Eighth Circuit Court of Appeals dismissed

their appeal for lack of jurisdiction. Doc. 125. Subsequently, this Court ordered dismissal and entered

judgment in favor of all defendants and against plaintiffs, dismissing the case. Doc. 126 and 127. Now,

Plaintiffs filed three “declarations” to support their 59(e) and 60(b) motions. This court liberally

construes Plaintiffs’ declarations (Docs. 129, 130, 131, 138) as motions for reconsideration under

Federal Rules of Civil Procedure 59(e) and 60(b)(1). Plaintiffs also move for leave to file a Second

Amended Complaint. See Docs. 129, 130, 131, 138.

       Rule 59(e) provides, "[a] motion to alter or amend a judgment must be filed no later than 28

days after the entry of the judgment." Fed. R. Civ. P. 59(e). Rule 59(e) “was adopted to clarify a

district court's power to correct its own mistakes in the time period immediately following entry of
judgment." Chapman v. Hiland Partners GP Holdings, LLC, 862 F.3d 1103, 1110-11 (8th Cir. 2017)

(quoting Innovative Home Health Care, Inc. v. P.T.-O.T. Assocs. of the Black Hills, 141 F.3d 1284,

1286 (8th Cir. 1998)). "Rule 59(e) motions serve the limited function of correcting 'manifest errors of

law or fact or to present newly discovered evidence.'" United States v. Metro. St. Louis Sewer Dist.,

440 F.3d 930, 933 (8th Cir. 2006) (quoting Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414

(8th Cir. 1988)). " 'Such motions cannot be used to introduce new evidence, tender new legal

theories, or raise arguments which could have been offered or raised prior to entry of judgment.' " Id.

(quoting Hagerman, 839 F.2d at 414). District courts have broad discretion when considering

whether to grant a motion to amend or alter a judgment under Rule 59(e). Id.

        Here, Plaintiffs’ challenge many issues that they have already brought before this Court or

could have brought before this court before judgment was entered. Plaintiffs argue that the Court

erred in finding lack of personal jurisdiction over defendants. Doc. 129 at 3. However, Plaintiffs have

already argued this position. See Docs. 101, 102, 103, 113. In multiple declarations Plaintiffs assert

that this Court should have screened Doc. 88-1, and the Court should have allowed the supplement in

Doc. 42., and that Doc. 88-1 would have stated a claim against defendants. Docs 129 at 10, 13; 130 at

2-4, 7-8; 131 at 3-6. However, Plaintiffs’ motion to amend (Doc. 88) was denied in this Court’s order

(Doc. 98 at 7) due to failure to follow this Court’s order which granted plaintiffs leave to file an

amended complaint by January 20, 2019, and they did not file their proposed 286 page amended

complaint until February 1, 2019. This Court dismissed Doc. 88 as untimely. Doc. 98.

        In Doc. 122, this Court was not persuaded by Plaintiffs argument that “Rule 15(b) warranted

their supplement to their First Amended Complaint.” Doc. 122 at 1. Therefore, this Court screened

Plaintiffs’ First Amended Complaint (Doc. 27) without the supplement (Doc. 47). Plaintiffs now try

to assert (and blatantly misstates what this Court considered in Doc. 122) that Rule 15(d) allowed the

supplement. Docs. 129 at 15; 130 at 2. Rule 59(e) motions cannot be used to tender new legal

theories and they are not a vehicle to assert arguments that could have been made or have been made
before. Thus, Plaintiffs’ motions/declarations fail to demonstrate "manifest errors of law or fact or [ ]

newly discovered evidence." Metro. St. Louis, 440 F.3d at 933 (internal quotation marks omitted).

Instead, Plaintiffs’ motions "tender new legal theories, or raise[s] arguments which could have been

offered or raised prior to entry of judgment." Id. (internal quotation marks omitted). Thus, Plaintiffs’

motions for relief under Rule 59(e) are denied.

        Under Rule 60(b)(1), "the court may relieve a party . . . from a final judgment, order, or

proceeding" when the party demonstrates "mistake, inadvertence, surprise, or excusable neglect." Fed.

R. Civ. P. 60(b)(1). Plaintiffs assertion that this Court made mistakes throughout their orders and

judgments is not supported by the record. Thus, Plaintiffs’ motions/declarations for relief under Rule

60(b)(1) are denied. Further, Plaintiffs’ motions to file a Second Amended Complaint are denied.

Accordingly, it is ORDERED:

        1. That Plaintiffs’ declarations/motions (Docs. 129, 130, 131, 138) are denied.

        2. That Plaintiffs’ motions to file a Second Amended Complaint asserted in Docs. 129, 130,

            131, and 138 are denied.

    DATED April 8, 2020.

                                                  BY THE COURT:
ATTEST:

                                                  __________________________________________
MATTHEW W. THELEN, CLERK                          Lawrence L. Piersol
                                                  United States District Judge
_________________________
